PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/874,323
Filing Date: 18 Jan 2018
Appellant(s): Poynter et al.



__________________
Braden Katterheinrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/06/2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Section 101 Rejections
On Appeal Brief Pages 4-5, Appellants first argument to overcome 101 submits 8 distinct reasons that the instant claims accomplish allegedly practical, real-world applications. The 8 reasons presented are Examiners rationale to combine reference under the 103 rejection. In order for the instant claims to be integrated into a practical application they must apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Practicality is determined in the Subject Matter Eligibility analysis, Step 2A Prong 2 of the 2019 PEG, which also points to further details of eligible material which may be found in MPEP 2106.05. The rationale presented for obviousness is distinct from the analysis of the instant claims and their subject matter eligibility. Therefore, the rationales include “easily view the mobile device submitted for return”, “formation of shipping labels”, “track the exact mobile device”, process of receiving a quote”, “give the user a clear record”, “track…and display on the customer portal”, “ensure a timely return of the items” and “ensure that all information is removed…to maintain security”, which were used to identify multiple reasons why different reference would be clearly obvious to combine, and should not be 
On Appeal Brief Page 6, Appellant argues Step 2A, Prong 1, that the instant claims are not directed to methods of organizing human activity, as shown in PTAB Appeal 2018-003323. The PTAB Appeal 2018-003323 claims are completely distinct from and unrelated to the instant invention, and therefore are not relavent. The instant claims vastly differ from the cited PTAB decision because the instant claims includes the management of mobile devices, the mobile devices are bought and sold by companies as part of a business fleet, and are able to be tracked to keep their assets whereabouts known. For these reasons, the claim is directed to commercial interaction, which is grouped under organizing human activity. The arguments using previous unrelated PTAB decisions, and citing specific claim features, their functions and their relationships, does not indicate how the instant invention is not a judicial exception. Eligibility of instant claims is not decided based on comparisons with unrelated PTAB decisions, and therefore the 101 rejection should be sustained.
On Appeal Brief Pages 6-7, Appellant argues Step 2A, Prong 2, that the instant claims integrate the judicial exception into a practical application. Specifically, Appellant points to an improvement in the functioning of a computer or an improvement to other technology or technical field; implements the judicial exception with a particular machine or manufacture that is integral to the claim; or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The Appellant points to the “particular APIs, 
On Appeal Brief Pages 7-9, Appellant argues that Step 2B, application of Berkheimer, is required to provide factual support for an assertion of a claimed element being well understood, routine, or conventional, was not satisfied by the Office. Examiner notes that no claim elements were ever analyzed as insignificant extra-solution activity or rejected relying on the well understood, routine or conventional analysis, which is why a Berkheimer analysis does not appear in the rejection, and no evidence of a Berkheimer analysis appears in the rejection. The 101 rejection analyzed the elements, and determined they merely apply the abstract idea. The discussion of Berkheimer is moot, and has no basis in the 101 rejection, and therefore the argument that the instant claims are eligible because the Berkheimer analysis is not present is not persuasive and the 101 rejection should be sustained.

Section 103 Rejections
On Appeal Brief Pages 9-11, Appellant states they believe the Vimeo videos used for the rejection are not qualified prior art. Specifically they point to the videos sufficiently accessible to the public interested in the art, disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject 
On Appeal Brief Pages 11-12, Appellant states that the arguments provided do not articulate reasoning with some rational underpinning to support the legal conclusion of obviousness. First, that “the users mobile device itself would be packaged and in the mail and therefore unable to be used to view its “status and informative tracking throughout the entire process””. Examiner brings attention to Cahill which teaches using an application on a mobile device to obtain information about the device itself, including condition/make/model, but communicates that information to servers, 150, 156 and 160, which may be accessed with other mobile devices, Cahill Para. [0059] describes how all or portions of the process may be implemented by the mobile device, or remotely from 
On Appeal Brief Page 12, Appellant further notes that Cahill is counter to the aspect of using a second device, and specifically point to Para. [0070] which discusses a streamlined single access point. While reviewing the entirety of Cahill, the streamlined portal being discussed is to access information about the mobile device from a variety of modules, including but not limited to insurance, locate/restore, customer support, leasing or purchasing and buy-back/trade-in (Para. [0032]). Cahill in regards to the 103 rejections focuses on the buy-back/trade-in module, which is described in more detail in Paras. 0041-0042, where the mobile application is able to obtain information about the cell phone, and offer a trade in value, but once the user decides buy-back is an option, the buy-back server also communicates with a mails server that generates confirmation emails to be sent to users. Taking the entirety of Cahill into consideration, it is not 
Finally, On Appeal Brief Page 12, Appellant states that the Examiner relies on improper hindsight. Examiner would disagree with this analysis since Cahill is able to teach a buy-back/trade-in module being implemented on a mobile device, and this information being sent and tracked over a variety of databases; Vimeo is able to showcase an interface design for tracking mobile devices, which would be very easy to integrate into the databases of Cahill. Tracking in a clear and concise manner is presented by Vimeo, where the act of tracking is presented by Cahill. Therefore, the argument is not persuasive and the 103 rejection is sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA E SULLIVAN/
Examiner, Art Unit 3687        03/30/2021                                                                                                                                                                    

Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687     
                                                                                                                                                                                                   /JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),